Latimer, Judge
(dissenting):
I dissent.
I
It is not an easy task to oppose, in an adversarial manner, a court opinion which is written principally to reply to the arguments of a dissenter. Particularly is that true when a number of principles are bandied about without being necessary to the conclusion reached, and without a definite position having been taken. In an effort to present the legal principles in proper order, I will first make some brief observations about the majority opinion and then develop specifically my reasons for dissenting. In general, I accept the statement of-facts as related by Judge Brosman; but in certain instances I will elaborate more fully on what I believe to be matters of evidentiary importance.
My associates say that the benefits of a liaison arrangement with foreign officials are vividly displayed in the present case. In fact, they are convinced by this record that we should permit wider participation by American police officers in foreign countries than we would permit in America before we find their activities become an American venture. In the light of this record, I wonder how far they are willing to go. All the American Warrant Officer did in this instance was this: He called the company commander and requested that the accused be ordered to report when he and the French official arrived; when the accused appeared,' the Warrant Officer placed him under arrest; he searched the accused’s person; he searched his car; he accompanied the accused to the latter’s home; he assisted in searching through the accused’s effects; unbeknown to the French officials, he seized the incriminating evidence, which he alone could identify; and he developed the facts of an unrelated crime in which the French Government had no interest. If his purpose was to protect the accused from foreign prosecution, he filled the role of the wolf who guarded the sheep.
Mention is made in the opinion of the Court about the duty of the Government to protect its servicemen overseas. With that I concur. Also, I agree' that it is desirable to have American investigating officers in the Criminal Investigation Division protect their fellow-members from unfair treatment by nationals of other nations. Just as important, however, is that this Court *164protect members of the armed services from abuses which are within its control. This is a case where we, within our own system, can afford a serviceman overseas, and largely at the mercy of the Government, the same protection he can be given within the continental limits of the United States and not deter crime detection one whit. Unfortunately a majority of the Court elects not to do so; and the majority opinion lowers the American standards of searches overseas to those of any foreign government. If that is to be the rule, and I assume the Court so holds, then the soldier’s home, if it happens to be in a foreign country, is no longer his castle. Henceforth, and hereafter, it ceases to be secure from searches which would not be countenanced in this land.
It is important that the real issue in this case should not be obscured by glittering generalities, as we are not here concerned with violations of French officials. Neither are we concerned with foreign trials nor with the NATO Status of Forces agreement, which, if of any importance, was not in effect at the time of this search. Reference to them sounds impressive, but unfortunately our problems deals simply with the issue of whether an American military investigator failed to extend to this accused one of the basic rights guaranteed to him by the Code and the Manual. It seems a bit unusual to have the Court so solicitous about protecting an accused from trespass by foreign agents when our concern is this: Is this accused to be protected from a trespass by an American agent?
II
If the record in this litigation established a search authorized by an American officer in authority,  then the case fades into insignificance and all other discussion of facts and theories is unnecessary. The Court skirts a holding on that theory; but, like some other principles mentioned in the opinion, it is merely suggested as a possible ground for affirmance. The end result is that, after being posed, the quéstion is finally left unanswered as not being necessary to the conclusion reached. Of course, the record is the reason for not making it the basis of the decision. From the time this case was started until my associates advanced the idea, not one lawyer connected with the litigation conceived the thought that the record would support such a finding. The truth of the matter is the Government disavows any such theory.
Before analyzing the testimony in the record on that question, I believe it well to look at the cast of characters and the background in which they were operating. As I understand the Army’s assignments of units, and its use of the Criminal Investigation Division, personnel of that Division are under control of the Provost Marshal General of the Army. They are usually attached to, and work under orders from, headquarters of the larger administrative echelons, principally posts, stations, communication zone headquarters, and similar organizations. Certainly in this instance, Warrant Officer Shumock, the principal actor, was taking his orders from someone on a higher administrative level than a company commander and he appeared in this drama in his representative capacity. He was not a member of the command with which we deal, and his actions indicate clearly that the Captain’s desires were of no importance. The second character was an official representing the French Government and he was armed with the authority of that Government to search any person, or any place, and seize property of any description. The third character was Captain Baker, who appears to me to be a captive participant; and, of necessity, the last is the accused. As the plot developed, the Warrant Officer was requested by the French official to assist him in uncovering the evidence that the accused was engaged in counterfeiting. Time permitted permission for searches to be obtained from the post commander or other appropriate officer, but they were bypassed and the two investigation officers contacted the Captain. He was told by the American investigator what the French police officer proposed to do. I suppose it is not stretching my imagination to believe that if the Captain *165■did not already know who Shumock was, and the headquarters he represented, disclosure was made upon initial contact. The Captain thus found himself confronted by two police officials — one representing France, and one the United States. The American representative requested that the Captain have the accused report, and the request was complied with. Immediately upon reporting, the accused was taken into custody by the two investigating officers and informed by the Warrant Officer that he was under arrest. He was further notified by the Warrant Officer that charges had been preferred against him by the French Government, which incidentally is not supported by the record. If I follow the concepts of my associates correctly, I would surmise that they would hold the Captain authorized those acts. But let us proceed with the story. The accused was searched, his car was searched on post, and I find no testimony in the record that the Captain authorized or directed that those searches be made. The police officers then left the post and the accused’s home was searched. It is of importance to note that there is not one iota of testimony in the record that any American commissioned officer, by either words, writing, or affirmative acts, expressly authorized any one of the three searches. Moreover, the record does not show that the Captain participated in searching the man, the car, or the home. The most that can be extracted from the record is that, he may have been present on the first two occasions. After finishing their task on the post, the two officials left, but before leaving they told the Captain what they were going to do. My associates infer that even though he did' not expressly authorize the search, Captain Baker made no objection. My reply is that he was not called upon to do so, and the probabilities are that any person in his situation would have silently acquiesced. It is going much further than I am willing to go to hold that an American Captain must tell a French officer he cannot search ■ under French Letters Rogatory to avoid being charged with authorizing a search. Moreover, if liaison arrangements with the French Government had been made by higher headquarters, and apparently they had, a junior commander is not required to make an international incident by interfering with those arrangements. In addition, I do not believe it consistent with military doctrine to suggest that a Captain must resist an official representing higher headquarters of the United States Army who is acting within the apparent scope of his authority. To do any one or all of those acts might mean considerable embarrassment to him, and certainly failure to resist cannot amount to a delegation of authority. When much of the verbiage is cleared away, the suggestion of possible authorization merely converts the Captain’s failure to intervene into an affirmative act of conferring powers upon other officials. In summation, I cannot charge him with authorizing the acts of the two officials because he failed to object to their performing their duties under apparent authority of their office.
If I have failed to make any point clear, perhaps I should call upon Warrant Officer Shumock to help me. He stated neither the post commander nor the Captain authorized him to make a search. His version is that they told the Captain what they were going to do, not that the Captain told them what they could do. I will requote part of the testimony found in the Court’s opinion with a few additions.
“Q. Where did you go, what did you do at that time?
A. . . . We proceeded to Camp Bersol where I notified Capt. Baker, Cpl. Deleo’s commanding officer, of what we were going to do. . . .
“Q. Were you making a search?
A. No, sir, I was assisting and accompanying the French police.
“Q. But you were not making a search ?
A. I was assisting them and accompanying them.
“Q. But assisting them as a liaison person?
A. If the evidence had been found on Cpl. Deleo, I would automatically have had to make an investigation.
“Q. Subsequent?
A. Yes, sir.
*166“Q. But you knew you were going into a home?
A. Yes, sir.
“Q. And you didn’t bother to get permission directly from his company commander or his post commander?
A. I didn’t get spoken permission, but Capt. Baker did not indicate he didn’t want it done that way.
“Q. You didn’t ask his permission —in your own words, you ‘notified him’ what you were going to do, isn’t that right ?
A. Yes, that is correct.” [Italics supplied.]
While I may stand apart from my associates in my interpretation of the evidence on this issue, I sense the presence of both Government and defending counsel by my side. At the least, I am justified in this belief by the fact that the Government’s brief seeks to support the search and seizure on the theory it was not a military undertaking but was entirely a French venture. Had they concluded from their reading of the record that appropriate military authorities had authorized the search, I am certain they would not seek to rely solely on their present arguments. Apparently they had so little faith in the merits of a contention that the facts of this case established an authorized search that they argued contrary thereto. It may be abundantly clear to my associates that authorization was conferred on the two officials, but to me and to many others who have read the record in this case, the evidentiary picture has a different hue.
■The suggestion of authority by the Court is. difficult to reconcile with the principles we stated in United States v. Volante, 4 USCMA 689, 16 CMR 263. There a steward of an exchange was duly advised of a larceny and the necessity for an immediate search. One of the interested enlisted men asked if he and a second employee should search accused’s locker and he was told that they “had better do something about it or it will be your neck.” They followed the advice and by a unanimous court, we ruled that there was evidence from which the law officer could find reasonably that the ensuing search was without any official sanction. If a positive direction to do something about a requested search can be interpreted as not conferring power on a person to search, then I fail to grasp just how utter silence can be considered as giving one the right to proceed. It must be that my associates are advancing another new theory which I will label as general delegation by silence.
Ill
Being of the opinion that the search was not authorized, it follows that I must determine other issues in the case. I can dispose of the next one in short order.
It was contended, at the time of oral arguments, that the rights and privileges granted to persons  subject to military law by the Uniform Code of Military Justice do not follow the flag. The arguments ring hollow. I can assume that the Constitution of the United States has no extraterritorial effect because I need not rely on it. Our armed forces are scattered all over the world; but that makes no difference to a serviceman’s military judicial rights because the Uniform Code of Military Justice. controls courts-martial wherever they are held, and we interpret and apply that law without regard to venue. When persons subject to military law are tried by courts of our armed forces, we should apply the law equally and not geographically. I stand unequivocally for the prop- osition that an American serviceman’s home is entitled to be protected from invasion by other Americans regardless of where it is situated. Accordingly, I turn to the Code and the Manual to determine the issues involved.
The Manual for Courts-Martial, United States, 1951, paragraph 152, pages 287 and 288, provides as follows:
“Evidence is inadmissible against the accused if it was obtained as a result of an unlawful search of his property conducted or instigated by persons acting under authority of the United States. . .
The first pertinent issue makes nec*167essary the interpretation of the phrase “conducted or instigated by  persons acting under au- thority of the United States.” Here, the search was instigated by persons acting under French authority and not that of the United States. This narrows the point to be decided to an interpretation of the word “conducted” as the implication in the Manual provision is that evidence obtained by an illegal search is admissible in a court-martial trial if the search was not managed or controlled by Federal agents so as to make it a Federal undertaking. This is in accord with the Federal civilian rule, and we have previously stated that, where applicable, we would adopt rules of admissibility generally recognized by civilian courts where they are consistent with established military practice and procedures. United States v. Doyle, 1 USCMA 545, 4 CMR 137.
Because of the unique facts of this case, I consider it worthwhile to develop the pattern of law as it has  been constructed by the  Federal courts, and then fit this ease in its appropriate place. It has been held by the United States Supreme Court that an unlawful search by strangers, resulting in the procurement of evidence subsequently offered at trial, would not render the evidence inadmissible. In Burdeau v. McDowell, 256 US 465, 65 L ed 1048, 41 S Ct 574 (1921), that Court was considering a factual situation where evidence had been obtained by private individuals blasting open a safe and literally stealing private papers. The. papers were turned over to the Department of Justice for purposes of prosecution. The court in that instance said:
“In his opinion the District Judge stated that it was the intention of the Department of Justice, through Bur-deau and his assistants, to present the books, papers, etc., to the grand jury with a view to having the petitioner indicted for the alleged violation of section 215 of the Criminal Code of the United States, and the court held that the evidence offered by the petitioner showed that the papers had been stolen from him, and that he was entitled to the return of the same. In this connection the District Judge stated that it did not appear that Burdeau, or any official or agent of the United States, or any of the departments, had anything to do with the search of the petitioner’s safe, files and desk, or the abstraction therefrom of any of the writings referred to in the petition, and added that ‘the order made in this case is not made because of any unlawful act on the part of anybody representing the United States or any of its Departments, but solely upon the ground that the government should not use stolen property for any purpose after demand made for its return.’
“The papers having come into the possession of the government without a violation of petitioner’s rights by governmental authority, we see no reason why the fact that individuals, unconnected with the government, may have wrongfully taken them, should prevent them from being held for use in prosecuting an offense where the documents are of an incriminatory character.”
In Weeks v. United States, 232 US 383, 58 L ed 652, 34 S Ct 341, the Supreme Court held the admission of documents obtained from the home of the defendant by a municipal official not error, while those obtained by Federal officials was on the other side of the admissibility ledger. The city police obtained certain papers and records from the home of the accused without proper authority. These were turned over to Federal prosecuting authorities. A United States marshal, to strengthen the case, returned to the home and, without a warrant, entered and obtained additional records. The Court ruled as indicated in this quotation:
“We therefore reach the conclusion that the letters in question were taken from the house of the accused by an official of the United States, acting under color of his office, in direct violation of the constitutional rights of the defendant; that having made a seasonable application for their re*168turn, which was heard and passed upon by the court, there was involved in the order refusing the application a denial of the constitutional rights of the accused, and that the court should have restored these letters to the accused. In holding them and permitting their use upon the trial, we think prejudicial error was committed. As to the papers and property seized by the policemen, it does not appear that they acted under any claim of Federal authority such as would make the amendment applicable to such unauthorized seizures. The record shows that what they did by way of arrest and search and seizure was done before the finding of the indictment in the Federal court; under what supposed right or authority does not appear. What remedies the defendant may have against them we need not inquire, as the 4th Amendment is not directed to individual misconduct of such officials. Its limitations reach the Federal government and its agencies. Boyd Case, 116 U. S. 616, 29 L. ed. 746, 6 Sup. Ct. Rep. 524, and see Twining v. New Jersey, 211 U. S. 78, 53 L. ed. 97, 29 Sup. Ct. Rep. 14.”
Another slightly different principle was announced in Gambino v. United States, 275 US 310, 72 L ed 293, 48 S Ct 137. There New York state troopers searched two persons and their car without probable cause and without a search warrant. The National Prohibition Act, October 28, 1919, 41 Stat 305, Title II, § 2, contemplated some cooperation between the state and Federal Governments in the enforcement of the act. At the time of the search, New York had repealed its prohibition act. The Supreme Court held the officers were not agents of the Federal Government but, nevertheless, the property taken in the seizure was inadmissible. Mr. Justice Brandéis, speaking for the Court, announced this rule:
. . There is no suggestion that the defendants were committing, at the time of the arrest, search, and seizure, any state offense; or that they had done so in the past; or that the troopers believed that they had. Unless the troopers were authorized to make the arrest, search, and seizure, because they were aiding in the enforcement of a law of the United States, their action would clearly have been wrongful, even if they had had positive knowledge that the defendants were violating the Federal law. No Federal official was present at the search and seizure; and the defendants made no attempt to establish that the particular search and seizure was made in co-operation with Federal officials. But facts of which we take judicial notice (compare Tempel v. United States, 248 U. S. 121, 130, 39 S. Ct. 56, 63 L. Ed. 162), make it clear that the state troopers believed that they were required by law to aid in enforcing the National Prohibition Act; and that they made this arrest, search, and seizure, in the performance of that supposed duty, solely for the purpose of aiding in the Federal prosecution.”
The closest case on facts I have been able to find is Byars v. United States, 273 US 28, 71 L ed 520, 47 S Ct 248. After reciting that the warrant used by the state officers was bad if tested by the Fourth Amendment and laws of the United States, the court quotes the testimony of the Federal prohibition agent and a state officer. From this testimony, it is apparent that the Federal official was asked to participate, and did participate, as a Federal enforcement officer, upon the chance, which was subsequently realized, that something would be uncovered of official interest to him as a Federal officer. I quote two excerpts from the opinion:
“While it is true that the mere participation in a state search of one who is a federal officer does not render it a federal undertaking, the court must be vigilant to scrutinize the attendant facts with an eye to detect and a hand to prevent violations of the Constitution by circuitous and indirect methods. Constitutional provisions for the security of person and property are to be liberally construed, and ‘it is the duty of courts to be watchful for the constitutional rights of the citizen, and against any stealthy encroachments thereon.’ Boyd v. United States, 116 U. S. 616, *169635, 6 S. Ct. 524, 535 (29 L. Ed. 746); Gouled v. United States, 255 U. S. page 304, 41 St. Ct. 261, supra.
. . We cannot avoid the conclusion that the participation of the agent in the search was under color of his federal office and that the search in substance and effect was a joint operation of the local and federal officers. In that view, so far as this inquiry is concerned, the effect is the same as though he had engaged in the undertaking as one exclusively his own.”
Because some question may arise as to whether the entry of Mr. Shumock in the apartment was legal as it is asserted he was there to protect the accused, I refer to the case of Gouled v. United States, 255 US 298, 65 L ed 647, 41 S Ct 261. The facts there were that a private in the Army, attached to the Intelligence Department, was a business acquaintance of one of the defendants. Under the guise of a friendly call, he gained admission to an office maintained by the defendant, seized and carried away certain papers which the Government used to obtain a conviction. We quote from that opinion:
“The prohibition of the Fourth Amendment is against all unreasonable searches and seizures and if for a government officer to obtain entrance to a man’s house or office by force or by an illegal threat or show of force, amounting to coercion, and then to search for and seize his private papers would be an unreasonable and therefore a prohibited search and seizure, as it certainly would be, it is impossible to successfully contend that a like search and seizure would be a reasonable one if only admission were obtained by stealth instead of by force or coercion. The security and privacy of the home or office and of the papers of the owner would be as much invaded, and the search and seizure would be as much against his will in the one case as in the other; and it must therefore be regarded as equally in violation of his constitutional rights.
“Without discussing them, we cannot doubt that such decisions as there are in conflict with this conclusion are unsound, and that, whether entrance to the home or office of a person suspected of crime be obtained by a representative of any branch or subdivision of the government of the United States by stealth, or through social acquaintance, or in the gu/ise of a business call, and whether the owner be present or not when he enters, any search and seizure subsequently and secretly made in his absence falls within the scope of the prohibition of the Fourth Amendment, and therefore the answer to the first question must be in the affirmative.”
Another facet of the rule may be found in the case of Lustig v. United States, 338 US 74, 93 L ed 1819, 69 S Ct 1372. The Supreme Court of the United States, at page 1374, has this to say:
. . To differentiate between participation from the beginning of an illegal search and joining it before it had run its course, would be to draw too fine a line in the application of the prohibition of the Fourth Amendment as interpreted in Byars v. United States, 273 US 28, 71 L ed 520, 47 S Ct 248, supra.
“The crux of that doctrine is that a search is a search by a Federal official if he had a hand in it; it is not a search by a Federal official if evidence secured by state authorities is turned over to the Federal authorities on a silver platter. The decisive factor in determining the applicability of the Byars case is the actuality of a share by a Federal official in the total enterprise of securing and selecting evidence by other than sanctioned means. It is immaterial whether a Federal agent originated the idea or joined in it while the search was in progress. So long as he was in it before the object of the search was completely accomplished, he must be deemed to have participated in, it. Where there is. participation on the part of Federal officers it is not necessary to consider what would be the result if the search *170had been conducted entirely by State officers. Evidence secured through such Federal participation is inadmissible for the same considerations as those which made Weeks v. United States, 232 US 383, 34 S Ct 341, 58 L ed 652, LRA1915B 834, Ann Cas 1915C 1177, the governing principle in Federal prosecutions.”
If, as it is contended, the Criminal Investigation Division agent was present for the purpose of protecting the accused because he was an American citizen, then he abused the purpose of his visit. The Government can hardly contend that an entrance under the pretext of shielding a citizen can be converted into an inquisition for his conviction. But more than that, Shumock’s testimony discloses definitely that he went along to assist the French authorities in uncovering any evidence against the accused. In his testimony it repeatedly appears that he was assisting in the search, and he disclosed the real purpose of his presence in the apartment when he said, “If the evidence had been found on Cpl. Deleo, I would automatically have had to make an investigation.”
I am impressed with the manner in which the rule announced in the Byars and Lustig cases, supra, fits the facts of this case. Here I cannot escape the conclusion that the agent participated upon the chance, which subsequently materialized, that something would be uncovered of official interest to him as a military enforcement officer. He was operating with an understanding that evidence obtained by either himself or the French officer would be used as a base for prosecuting the accused. He arrested the accused and searched his person and automobile. He aione was familiar with the incriminating features of the papers. He personally ransacked the small box for all of the evidence. The French official may have been unaware that the particular property was seized, and this prosecution resulted solely from the personalized activities of the American official. Participation by him under these circumstances can be equated tp a venture ■exclusively his own. There being no ■evidence in the record which would support a conclusion that the American official was a bystander, or that he was authorized by the appropriate military commander to make the search, I must hold it illegal unless he otherwise was authorized to search.
My associates seek to escape the rules set out in the quoted cases in two ways. First, say they, the law officer found this was not an American venture. In that they err, as he did not so find. He found the French warrant was authority to authorize the search. But, assuming arguendo, he held it was not an American venture, then he is announcing a concept contrary to all Federal authority. Second, I am told a higher degree of participation by Army officials must be required in overseas areas than in the United States before a search becomes an American enterprise. To follow that principle is unnecessarily devastating and the reasons assigned to support it are unconvincing. It is not necessary for a military policeman who goes along to protect his compatriot to turn into a sleuth to convict him. However, if he does, he should be governed by the Code under which American investigators act. Here, Shumock did not protect DeLeo. On the contrary, he went through DeLeo’s personal effects with a fine-tooth comb to uncover the evidence to convict. I am for American enforcement officers maintaining liaison with foreign officials, but I am opposed to their use of foreign standards to convict American soldiers. Apparently, my associates in suggesting greater participation by American agents in foreign countries do not wish to distinguish between an American representative’s participating to protect an enlisted man and an American detective’s participating with the avowed purpose of unearthing evidence to support a prosecution against him. They seem to want to draw the two activities into the same class. I would differentiate between them, both here and abroad, and, if the degree of participation is sufficient to support a finding that it is a Federal venture to obtain evidence in the States, I would make the same finding for the same acts overseas.
*171IV
At this point I might just as well meet head-on the arguments that Shu-mock could have relied on the French letters rogatory because they were the standard form used in France; that he could do no better; and that he would encounter difficulty in going in a French home on authorization of a commanding officer only. Assuming they were the standard French form, there is no showing that an American official could not get a warrant which would include the information necessary to meet American standards. So far as I can find in this record no one tried. As to encountering difficulty in going into a French home to search an American’s room, that is merely a diversionary argument based on conjecture. The accused accompanied the officers and the landlord had no right to be concerned so long as he was present. The truth of the matter is that Shumock could have operated, and any American investigator in the future can operate, under proper military authorization. Of course that authority can be supplemented, if necessary, by the processes of the foreign government. That would meet the standards of both sovereignties. Certainly, if it is necessary to obtain foreign processes to overcome foreign objections that obstacle would be present with or without authorization. As a matter of fact, all of the suggested obstacles which the majority erect are imaginary straw men erected to confound the issues. In this particular instance precisely the same search could have been made legally, and without complaint by any foreign property owner or government, by the American investigator merely complying with the Manual requirement that he obtain authorization from the appropriate American officer.
V
The next issue poses an interesting, if not difficult, question. That is: Was the Criminal Investigation  Division agent acting under the authority of a valid search and seizure warrant ? The prosecution established without dispute that the warrant possessed by the French official met all the requirements of the French law. However, it is woefully deficient when measured by American standards and I believe the Manual provision dealing with searches speaks in terms of those requirements. The French letters were forwarded to the Division Commissioner of Police at Bordeaux by the Examining Magistrate of La Rochelle district. These letters were dated October 22, 1952, and were signed by the French Examining Magistrate. Translated into English the body of the letters is as follows:
“ROGATORY LETTERS
“I, the undersigned, Pierre DUR-AND, Examining Magistrate of La Rochelle district,
considering the criminal procedure processed against:
DI FAZIO, Bruno,
and all concerned, under the charge of swindle,
give rogatory letters to The Division Commissioner of Police, Chief of the 7th Brigade of Judicial Police at Bordeaux, and to any competent examining magistrate

for the following purposes:

To investigate thoroughly and in detail the facts referred to in the attached inclosures.
To obtain, under the oath, statements from all useful witnesses and to confront them when necessary.
To carry out any investigation, search and to make any seizure that may be necessary for the establishment of the truth.
La Rochelle, 22 October 1952,
The Examining Magistrate
Pierre DURAND
Office of the local
Security Police
Bordeaux 23 oct. 1952
Pol. under No. 8141
Office of M. LUC (Bx)
Examining Magistrate
To be forwarded to the Division Commissioner of Police at Bordeaux, subdelegate for the carrying out of these rogatory letters. Bordeaux, 23 March 1953
*172The Examining Magistrate signed: LUC”
The Fourth Amendment to the Constitution of the United States, which, in essence, is adopted by the Manual for Courts-Martial, United States, 1951, provides :
“The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”
Rule 41 of the Federal Rules of Criminal Procedure details the specifications for a valid affidavit and warrant, and, in so far as applicable here, it states:
. . The warrant shall be directed to a civil officer of the United States authorized to enforce or assist in enforcing any law thereof or to a person so authorized by the President of the United States. It shall state the grounds or probable cause for its issuance and the names of the persons whose affidavits have been taken in support thereof. It shall command the officer to search forthwith the person or place named for the property specified. The warrant shall direct that it be served in the daytime, but if the affidavits are positive that the property is on the person or in the place to be searched, the warrant may direct that it be served at any time. It shall designate the district judge or the commissioner to whom it shall be returned.”
A cursory reading of the letters roga-tory shows that there is no identification of the accused, the premises are not described, the property to be searched unmentioned, and the time of expiration indefinite. The minimum requirements necessary to meet the demands of the Federal law are: That the warrant be obtained from a proper official; that it state the probable cause for its issuance; that it name the persons who have furnished supporting affidavits; and that it state the name of the person or place to be searched, and specify the property to be seized. The letters rogatory fail in every respect and they amount to no more than a roving commission to search any place or person at any time. Such an unlimited grant of authority would not be recognized in any American Federal court and they would be unacceptable to me if acted on in the United States. I fail to observe why it should make any difference in our rule that the letters rogatory were issued in France and comply with French law. When American citizens are tried by American military courts, the Congress of the United States can determine the rules for admissibility of evidence. The authority of the foreign sovereignty is not questioned; it is admitted. The French officials met the standards placed squarely on them, but that is not to say that the American military official did likewise. He certainly did not operate under authority of a warrant sufficient to meet the standards of our law.
I have been unable to find any civilian cases directly dealing with foreign jurisdictions, but there are some statements made in Federal cases, and comments made by text writers, which hold that a warrant which may be valid for state purposes, may be invalid when tested by Federal requirements. In addition, logic and reason dic- tate that when a Federal official participates to the extent that the search becomes a venture of the United States, he must respect the rights accorded citizens by its Constitution and laws. The theory behind the principle is that the Government should not profit by an illegal act on the part of its officers; and the locale of their operation should be unimportant. If the knowledge is gained as a result of the wrong of its agent, the information obtained by the Government ought not to be used against the party wronged; and the law by which the official’s conduct is to be determined must be that of the principal sovereignty. Cornelius, Search and Seizure, § 17, page 62, states the law to be as follows:
“Where a search has been partici*173pated in or instigated by Federal officers, under such circumstances as to stamp it as a joint enterprise . . . the validity of a search and seizure must be tested by Federal law.”
In the previously cited Byars case, the evidence was found while executing a search warrant issued by a judge of a State Municipal Court directing search for intoxicating liquors and material used in their manufacture. The information upon which the search warrant was issued stated only that affiant had good reason to believe, and did believe, that defendant had intoxicating liquors in his possession. The Supreme Court there held inferentially that Federal law would apply by including a statement in the opinion to the effect that the warrant clearly was bad when tested by the Fourth Amendment to the Constitution and the laws of the United States.
In Reeve v. Howe, 33 F Supp 619, the District Court of the Eastern District of Pennsylvania was faced with a situation where certain state and Federal officials searched the premises and seized the property belonging to the 'Communist Party. The court there tested the affidavit and warrant by the Federal standards and the following ¡statements are found in the opinion:
“. . . The belief that the statements in an affidavit to a warrant are true, is insufficient. Byars v. United States, 273 U. S. 28, 47 S. Ct. 248, 71 L. Ed. 520. The Fourth Amendment of the United States Constitution, provides that: ‘. . . and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.’
“It was also inadequate as tested by the Act of Congress of June 15, 1917, c. 30, title 11, § 3 (18 U. S. C. A. §613), which provides that: ‘A search warrant can not be issued but upon probable cause, supported by affidavit, naming or describing the person and particularly describing the property and the place to be -searched.’
“The affidavit being defective, it is unnecessary to consider the alleged defect in the warrant, for if the affidavit was defective, the warrant itself was without lawful foundation. Grau v. United States, 287 U. S. 124, 127, 53 S. Ct. 38, 77 L. Ed. 212. Being so, it is unnecessary to consider whether the warrant was good under the State law, since in no event could such warrant constitute the basis for the search and seizure here which was so palpably a Federal search and seizure.”
Applying the foregoing authorities to the facts of this case, I would hold that when a person subject to  the Uniform Code of Military Justice searches and seizes under the authority of a search warrant, he must possess a warrant which contains the information and has the specificity required by Federal law. Any other rule permits our officials to trample on the rights of our own servicemen. A search conducted pursuant to a warrant invalid by reason of failure to measure up to Federal standards is not reasonable, and the Government’s contention that the evidence is admissible because the activities of Shumock were covered by a lawful search and seizure under French authorization should be overruled.
VI
Because my views require a reversal, it is necessary that I go one step further and determine the ad- missibility of the confession. If it cannot be relied upon by the Government, then there is insufficient evidence to sustain a finding of guilty of the offense and the case should be dismissed. On the other hand, if the confession is admissible, the error would be limited to the improper introduction of the exhibits and a rehearing should be ordered. A decision on that issue requires a discussion of the rule to be followed in admitting evidence resulting from leads which are unearthed by military officials while conducting an unlawful search and seizure. Here again my associates throw out a general proposition of law but leave the question unanswered. I can only suppose the in*174conclusive dicta is included to soften any; arguments without meeting them boldly.
The common law rule was to the effect that the admissibility of evidence was not affected by the legality or the means through which the party was able to obtain it. This is presently the rule in many state jurisdictions, but it has not been followed by the Federal decisions. The general rule in the Federal judiciary is that evidence obtained in violation of constitutional or statutory provisions is inadmissible. In the present instance the application of the Federal rule to the physical evidence obtained by the offending agent offers no problem. I have already announced by my holding that the pieces of paper seized by him were inadmissible. The more difficult question is the admissibility of the incriminating statements later made by the accused. Before dealing with the authorities which have discussed the principle, I mention two important facts peculiar to this case which are not in dispute. First, prior to the unlawful search and seizure, the Government was not in possession of any evidence which pointed to this accused as being suspected of the particular crime. His identity as the perpetrator of the offense, and even any information that an offense had been committed, was first brought to light by the evidence obtained when the Criminal Investigation Division agent was illegally searching his apartment. Second, the search had been discontinued and an appreciable period of time had elapsed before the confession was given by the accused. If, therefore, the confession is to be outlawed, the holding must be founded on the theory that the Government was led to discover evidence of identity by an illegal act of its agent and the accused is immunized from prosecution for the reason that all subsequently uncovered evidence had its source in illegality.
I have found two cases in which courts have considered the particular question herein confronting us. For the most part, generalized statements are set out in other cases and their particular application to the facts of this case foi’ces conflicting results. However, I believe the status of the Federal law persuades a holding that the confession is inadmissible.
The Supreme Court of Indiana in Milbourn v. State, 212 Ind 161, 8 NE2d 985, discussed the question of the admissibility of an incriminating conversation made immediately after an invalid search and seizure. The defendant’s contention there was that the confession was obtained under color of the invalid search warrant and the statement was, therefore, incompetent. That court conceded the search and seizure was illegal, but it settled the law in that jurisdiction by holding that a voluntary statement containing an admission of guilt is not the subject of a search or seizure. That decision isolated principles involving compulsory self-incrimination from those concerning unlawful search and seizure and concluded that so long as compulsion did not motivate the statement it was admissible.
The United States Court of Appeals for the District of Columbia in Nueslein v. District of Columbia, 115 F2d 690, reached what appears to be an opposite conclusion. There, police officers entered the home of the defendant and while they were illegally in the premises, he volunteered a statement to the officers connecting him with the offense. The sole question discussed was the admissibility of the statement. The court there considered the protection afforded by both the Fourth and Fifth Amendments to the Constitution and, after discussing policy considerations, held the statement was a product of the unlawful search and, therefore, could not be used by the Government. That court concluded it was more important to protect the right of the people to be secure in their homes, than it was to permit the evidence obtained while carrying out the illegal measure to be admitted against the defendant.
A majority of the United States Court of Appeals, Second Circuit, in United States v. On Lee, 193 F2d 306, under a different factual background, disagreed with the doctrine of the Nues-lein case. In that instance the court stated:
. . One Court of Appeals has *175expressly gone beyond the holding of the Olmstead case. In Nueslein v. District of Columbia, 78 App. D. C. 85, 115 F. 2d 690, police officers entered a suspect’s home while conducting an investigation of an automobile accident. When the homeowner appeared he admitted driving the ear in question. The police were convinced by his appearance that he was intoxicated and they arrested him on a charge of drunken driving. Because the testimony of the police officers was. admitted, the conviction of the accused was reversed. The opinion states, 115 F. 2d at page 692: ‘The crucial thing “found” in this “search” was a declaration of fact by the defendant that has become decidedly incriminating.’ But we are not disposed to follow the extension adopted by the court in the Nueslein case in view of the clear statement in the Olmstead case that only the taking of tangible things violates the Fourth Amendment. And this is especially so when we are confronted with the facts in the case at bar.”
There are a number of Supreme Court cases which skirt the issue but they offer some guideposts, albeit they are not always clearly discernible. That Is not to say there is uncertainty concerning property seized during an illegal search. The area of doubt exists In the area of after-acquired evidence. In Nardone v. United States, 308 US 338, 84 L ed 307, 60 S Ct 266, that Court was required to pass on the question of whether section 605 of the Communications Act, 48 Stat 1064, interdicted only the substance of the telephone conversation intercepted or all testimony which became available as a result of the listening. The Court concluded that facts improperly obtained do not become sacred and inaccessible. It went on to explain that, if knowledge of them is gained from independent sources, they may be proved like any others; but knowledge gained from the Government’s own wrong cannot be used by it simply because it is used derivatively. That principle poses a problem of how far the original taint may pass down the chain of circumstances and. render evidence inadmissible. If it is applied to all evidence whose source can be traced back to the original wrong, then the Government in this case is precluded from proceeding against this accused regardless of the evidence subsequently collected against him. Mr. Justice Frankfurter, who wrote the opinion for the Court, recognized the difficulties presented and he suggested a method of meeting the problem. The opinion stated:
“In practice this generalized statement may conceal concrete complexities. Sophisticated argument may prove a causal connection between information obtained through illicit wire-tapping and the Government’s proof. As a matter of good sense, however, such connection may have become so attenuated as to dissipate the taint. A sensible way of dealing with such a situation — fair to the in-tendment of § 605, but fair also to the purposes of the criminal law— ought to be within the reach of experienced trial judges. The burden is, of course, on the accused in the first instance to prove to the trial court’s satisfaction that wire-tapping 'was unlawfully employed. Once that is established — as was plainly done here — the trial judge must give opportunity, however closely confined, to the accused to prove that a substantial portion of the case against him was a fruit of the poisoned tree. This leaves ample opportunity to the Government to convince the trial court that its proof had an independent origin.”
In United States v. Mitchell, 322 US 65, 88 L ed 1140, 64 S Ct 896, the Supreme Court discussed a variation of the rule previously announced by it in McNabb v. United States, 318 US 332, 87 L ed 819, 63 S Ct 608. In the Mitchell case, the defendant claimed that Federal officers had illegally searched his home and obtained a confession improperly. The issues of fact were resolved against the defendant but the court, in disposing of the litigation, announced the following principles:
‘ . . Under the circumstances of this case, the trial courts were quite right in admitting, for the juries’ judgment, the testimony relat*176ing to Mitchell’s oral confessions as well as the property recovered as a result of his consent to a search of his home. As the issues come before us the facts are not in dispute and are quickly told.
. . Illegality is illegality, and officers of the law should deem themselves special guardians of the law. But in any event, the illegality of Mitchell’s detention does not retroactively change the circumstances under which he made the disclosures. These, we have seen, were not elicited through illegality. Their admission, •therefore, would not be use by the Government of the fruits of wrongdoing by its officers. Being relevant, they could be excluded only as a punitive measure against unrelated wrongdoing by the police. Our duty in shaping rules of evidence relates to the propriety of admitting evidence. This power is not to be used as an indirect mode of disciplining misconduct.”
Inferentially, I extract from this opinion that had the search and seizure been illegal, the confession would have been the fruit of a wrongdoing and, therefore, inadmissible.
In re Fried, 161 F2d 453, the Court of Appeals, Second Circuit, was confronted with a motion to suppress certain evidence illegally seized. Included in the motion was the suppression of confessions alleged to have been illegally obtained. The procedural question there involved is of no moment as military law does not provide for summary proceedings but the principles promulgated are illuminating. Each of the three judges wrote a separate opinion, but two concurred on the ground that the confessions were obtained in violation of the accused’s constitutional rights. The general rule that a confession is inadmissible at the time of trial if Federal officers obtained it by means of a violation of a Federal statute governing their authority was affirmed. Admittedly the decision is not clear-cut because both coercion in violation of the Fifth Amendment and illegal search in violation of the Fourth Amendment were involved. However, the opinion deals with both on an equal basis.
In United States v. Coplon, 185 F2d 629, cert den 342 US 920, 96 L ed 688, 72 S Ct 362, the United States Court of Appeals, Second Circuit, gave consideration to excluding disclosures obtained by tapping telephone cables. From this holding we gather that once a forbidden act uncovers incriminating evidence, all other facts subsequently unfolded as the result of the illegality are inadmissible. The rule of that court is announced in the following language :
“The next question is of the ‘taps’ taken after January 6th. It is of course well-settled law that ‘wiretapping’ is forbidden by statute; and that evidence obtained by a federal officer in violation of law may not be used against the victim of the violation'. In United States v. Goldstein we declared what, as we understood the law, was the consequence of ‘wiretapping.’ The accused has the burden of proving that the prosecution has in fact ‘tapped’ his wires; but, if he succeeds in doing so, the burden falls upon the prosecution to prove that the information so gained has not ‘led,’ directly or indirectly, to the discovery of any of the evidence which it introduces. It is true that on appeal although the Supreme Court affirmed our decision, it was careful not to affirm this ruling, and, as we said in our opinion, it was not an inevitable gloss upon what the court had said in Nardone v. United States. However, we thought then, and we still think, that it best carries out the purpose of the language used, and we shall adhere to it, until we are told that it is wrong. The question in the case at bar is therefore whether the prosecution succeeded in proving that the ‘taps’ taken between January 6th and March 4th were not necessary to the production of any of the evidence introduced at the trial.”
In Coplon v. United States, 191 F2d 749, cert den, 342 US 926, 96 L ed 690, 72 S Ct 363, the United States Court of Appeals for the District of Columbia was considering a case which involved *177the same defendant identified in the previous paragraph. That court announced the same principles in the following language:
“Section 605 of the Federal Communications Act, 47 U. S. C. A. § 605, makes inadmissible in federal courts evidence obtained by intercepting either interstate or intrastate telephone communications. Nardone v. United States, 1937, 302 U. S. 379, 58 S. Ct. 275, 82 L. Ed. 314; Weiss v. United States, 1939, 308 U. S. 321, 60 S. Ct. 269, 84 L. Ed. 298. ‘Leads’ obtained by wiretapping may not be utilized by the prosecution, but the fact that wires were tapped does not vitiate a criminal prosecution if the government can establish to the court’s satisfaction that its proof at the trial had an origin independent of wiretapping. Nardone v. United States, 1939, 308 U. S. 338, 60 S. Ct. 266, 84 L. Ed. 307. The pretrial procedure in New York was what has come to be known as a ‘Nardone hearing.’ ”
If I follow the doctrine announced in those Federal cases, the confession with which we deal is inadmissible. There is, however, another facet of the problem which is present in military law but which is absent in civilian law. Under Article 31, Uniform Code of Military Justice, 50 USC § 602, an accused must be informed that he need not make any statement concerning the offense for which he is being investigated. There is no dispute that in this instance the accused was so advised. This poses a question as to whether such a warning cuts off the causal connection between the original illegal act and the giving of the confession. To furnish an answer, it is necessary to weigh the right of the Government to use a derivative confession partly insulated from its tainted source by a warning against the wrong which made its production possible. Both cannot be preserved. Generally speaking, the right of the Government must yield to the right to be secure in a home; but at times the violation of the latter may be so detached from the former that the taint has disappeared. Warning is a factor to be weighed in determining the at■tenuation. In this instance, as a matter of good sense and in spite of the warning, the connection between the confession and the illegal seizure had not become so attenuated as to dissipate the taint. While some time had elapsed, the freshly obtained evidence was spread before the accused and he was directed to explain his possession. The psychological disadvantage of being confronted with illegally obtained documents could hardly be more pronounced. The accused was faced with compelling evidence of guilt and given confusing instructions. He was first told he need make no statement, and an explanation was then demanded. With the fruits of the seizure staring .him in the eye and with the possible choice of confessing his crime to his friends, or being further pursued by the French, he was left a difficult choice. Arguments on abstract theories vanish when the poisoned fruit is the bait used to lure the accused to talk. In the instant case, he seized the bait and now the Government asserts it should be the beneficiary of the wrong. Having set the chain of circumstances in motion by an illegal venture, it seems only just that the Government should not profit by the fruits of its wrongdoings.
My holding would immunize this accused from prosecution when the record reflects fairly he committed an offense. But freedom from illegal search of his abode should be guaranteed every person subject to the Code. We have been extremely liberal in permitting military officials in the chain of command to order a search, and there is no justification for any member of the armed forces not being armed with legal authority before he enters a dwelling. When all that is needed to legalize a search is readily available within the armed services, little handicap is placed on them because we apply strictly a rule of evidence. The policy underlying freedom from unlawful searches outweighs the desirability of convicting one whose crime was revealed solely by an unlawful invasion of his home.
VII
I would reverse the decision of the board of review and dismiss the cause.